Exhibit 10.18

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (“Agreement”) is made effective as of January
4, 2016 (“Effective Date”), by and between Teladoc, Inc. (the “Company”) and Ms.
Stephany Verstraete (“Executive”).

WHEREAS, Executive is a key employee of the Company and the Company and
Executive desire to set forth herein the terms and conditions of Executive’s
compensation in the event of a termination of Executive’s employment under
certain circumstances.

NOW, THEREFORE, the parties agree as follows:

1.         Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a)        “Affiliate” means with respect to any person or entity, any other
person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person or entity. For purposes of this definition, “control”, when used
with respect to any person or entity, means the power to direct the management
and policies of such person or entity, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

(b)        “Base Salary” means Executive’s base salary at the rate in effect on
the date of Executive’s Qualifying Termination (disregarding any decrease in
such base salary that constitutes a Good Reason event).

(c)        “Board” shall mean the Board of Directors of the Company.

(d)        “Cause” shall mean any of the following: (i) Executive’s breach of
Executive’s duty of loyalty to the Company or Executive’s willful breach of
Executive’s duty of care to the Company; (ii) Executive’s material failure or
refusal to comply with reasonable written policies, standards and regulations
established by the Board from time to time which failure or refusal, if curable,
is not cured to the reasonable satisfaction of the Board during the fifteen (15)
day period following written notice of such failure or refusal from the
Board; (iii) Executive’s commission of a felony, an act of theft, embezzlement
or misappropriation of funds or the property of the Company or its subsidiaries
of material value or an act of fraud involving the Company or its subsidiaries;
(iv) Executive’s willful misconduct or gross negligence which causes or
reasonably could cause (for example, if it became publicly known) material harm
to the Company’s standing, condition or reputation; (v) Executive’s material
violation of the Company’s Code of Ethics (or similar written policies
concerning ethical behavior) or written policies concerning harassment or
discrimination; or (vi) any material breach by Executive of the provisions of
the Confidentiality Agreement or a material provision of this Agreement.

(e)        “Change of Control” shall mean (other than an initial public offering
of the Company) (i) any transaction or series of related transactions resulting
in the consummation of a merger, combination, consolidation or other
reorganization of the Company with or into any

 





--------------------------------------------------------------------------------

 



third party, other than any such merger, combination, consolidation or
reorganization following which the holders of capital stock of the Company
immediately prior to such merger, combination, consolidation or reorganization
continue to hold, solely in respect of their interests in the Company’s capital
stock immediately prior to such merger, combination, consolidation or
reorganization, at least fifty-five percent (55%) of the voting power of the
outstanding capital stock of the Company or the surviving or acquiring entity;
(ii) any transaction or series of related transactions resulting in the
consummation of the sale, lease, exclusive or irrevocable licensing or other
transfer of all or substantially all of the assets of the Company to a third
party, other than any such sale, lease, exclusive or irrevocable licensing or
transfer following which the holders of capital stock of the Company immediately
prior to such sale, lease, exclusive or irrevocable licensing or transfer
continue to hold, solely in respect of their interests in the Company’s capital
stock immediately prior to such sale, lease, exclusive or irrevocable licensing
or transfer, at least fifty-five percent (55%) of the voting power of the
outstanding capital stock of the acquiring entity; or (iii) any transaction or
series of related transactions resulting in the transfer or issuance, whether by
merger, combination, consolidation or otherwise, of Company securities to a
person or group if, after such transfer or issuance, such person or group would
hold fifty-five percent (55%) of the voting power of the outstanding capital
stock of the Company; provided that, with respect to any payments or benefits
payable to Executive pursuant to this Agreement that may be considered deferred
compensation under Section 409A of the Code, the transaction or event described
in clause (i), (ii) or (iii) shall only constitute a Change of Control for
purposes of this Agreement if such transaction or event also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).

(f)        “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations and other interpretive guidance thereunder.

(g)        “Confidentiality Agreement” shall mean the Confidentiality and
Proprietary Rights Agreement between the Company and Executive dated December 1,
2015.

(h)        “Good Reason” shall mean the occurrence of any of the following
events or conditions without Executive’s written consent: (i) a material
diminution in Executive’s base salary or target annual bonus level; (ii) a
material diminution in Executive’s authority, duties or responsibilities, other
than as a result of a Change of Control immediately after which Executive holds
a position with the Company or its successor (or any other entity that owns
substantially all of the Company’s business after such sale) that is
substantially equivalent with respect to the Company’s business as Executive
held immediately prior to such Change of Control; (iii) a change in the
geographic location of Executive’s principal place of employment to any location
that is more than forty (40) miles from the location immediately prior to such
change; or (iv) the failure of the Company to obtain an agreement from any
successor to all or substantially all of the business or assets of the Company
to assume this Agreement as contemplated in Section 8(a) of this Agreement;
provided that Executive must provide written notice to the Company of the
occurrence of any of the foregoing events or conditions within 60 days of the
occurrence of such event and such event or condition must remain uncured for 30
days following the Company’s receipt of such written notice. Any voluntary
termination for “Good Reason” following such 30 day cure period must occur no
later than the date that is 30 days following the expiration of the Company’s
cure period.





2

--------------------------------------------------------------------------------

 



(i)         “Qualifying Termination” means (i) a termination by Executive of
Executive’s employment with the Company for Good Reason or (ii) a termination by
the Company of Executive’s employment with the Company without Cause.

(j)         “Target Bonus Amount” means Executive’s target annual bonus amount
in effect at the time of Executive’s Qualifying Termination (disregarding any
decrease in such target annual bonus amount that constitutes a Good Reason
event).

2.         Severance.

(a)        Severance Upon Qualifying Termination. If Executive has a Qualifying
Termination that does not occur on the date of or within 12 months following a
Change of Control, then subject to (x) the requirements of this Section 2, (y)
Executive’s continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 and (z) the terms of Section 8, Executive shall be entitled
to receive the following payments and benefits:

(i)         The Company shall pay to Executive (A) his or her fully earned but
unpaid base salary through the date of Executive’s Qualifying Termination, (B)
any accrued but unpaid paid time off and (C) any other amounts or benefits, if
any, under the Company’s employee benefit plans, programs or arrangements to
which Executive may be entitled pursuant to the terms of such plans, programs or
arrangements or applicable law, payable in accordance with the terms of such
plans, programs or arrangements or as otherwise required by applicable law
(collectively, the “Accrued Rights”);

(ii)        Executive shall receive continued payment of the Base Salary for a
period of 6 months following the termination date (the “Salary Severance
Period”) in accordance with the Company’s ordinary payroll practices;

(iii)      The Company will pay Executive the amount of any earned but unpaid
annual bonus for the year immediately prior to the year in which Executive’s
Qualifying Termination occurs, as determined by the Board (or an authorized
committee) in its good faith discretion, payable in a lump sum at the same time
annual bonuses are paid to other Company executives generally but in no event
later than December 31 of the year in which Executive’s Qualifying Termination
occurs; and

(iv)       If Executive timely elects continued coverage under COBRA for
Executive and Executive’s covered dependents under the Company’s group health
plans following such Qualifying Termination, then the Company shall pay the
COBRA premiums necessary to continue Executive’s and his covered dependents’
health insurance coverage in effect on the termination date until the earliest
of (x) 6 months following the effective date of such Qualifying Termination (the
“COBRA Severance Period”), (y) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (and Executive agrees to promptly notify the
Company of such eligibility) and (z) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the Qualifying Termination date through the earlier of (x)-(z), the
“COBRA Payment Period”). Notwithstanding the foregoing, if at any time the
Company determines that its payment of COBRA premiums on Executive’s





3

--------------------------------------------------------------------------------

 



behalf would result in a violation of applicable law (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act) or an excise tax, then in lieu of
paying COBRA premiums pursuant to this Section 2(a)(iv), the Company shall pay
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, such payment to be made without regard to
Executive’s payment of COBRA premiums.

(b)        Severance Upon Qualifying Termination Occurring Within 12 Months
Following a Change of Control. If Executive has a Qualifying Termination that
occurs on the date of or within 12 months following a Change of Control, then
subject to (x) the requirements of this Section 2, (y) Executive’s continued
compliance with the terms of the Confidentiality Agreement and Sections 4 and 5
and (z) the terms of Section 8, Executive shall be entitled to receive the
payments and benefits described in Section 2(a) above; provided that: (i) the
Salary Severance Period shall be increased to 9 months; (ii) the COBRA Severance
Period shall be increased to 9 months; (iii) the Company shall pay Executive an
additional amount equal to 75% of the Target Bonus Amount, payable in a lump sum
on the Company’s first ordinary payroll date occurring after the effective date
of Executive’s Qualifying Termination; and (iv) all unvested equity or
equity-based awards granted to Executive under any equity compensation plans of
the Company shall become immediately vested as to time and any such awards that
are subject to performance-based vesting will remain eligible to vest to the
extent the performance conditions are thereafter satisfied (provided that
nothing herein shall operate to extend the term, if any, of an award beyond the
final expiration date provided in the applicable award agreement or prohibit the
award from being treated in substantially the same manner as awards held by
Company employees in the context of a Change of Control or other corporate
transaction).

(c)        Other Terminations. Upon Executive’s termination of employment
for  any reason other than as set forth in Section 2(a) and Section 2(b), the
Company shall pay to Executive the Accrued Rights and shall have no other or
further obligations to Executive under this Agreement. The foregoing shall be in
addition to, and not in lieu of, any and all other rights and remedies which may
be available to the Company under the circumstances, whether at law or in
equity.

(d)        Release. As a condition to Executive’s receipt of any amounts set
forth in Section 2(a) or Section 2(b) other than the Accrued Rights, Executive
shall, within the 60 day period following the date of Executive’s Qualifying
Termination, deliver (without revoking) prior to receipt of such severance
benefits, an effective, general release of claims in favor of the Company or its
successor, its subsidiaries and their respective directors, officers and
stockholders in a form acceptable to the Company or its successor, such form to
contain a reaffirmation of Executive’s promises contained in Section 4 of this
Agreement and the Confidentiality Agreement and a promise not to disparage the
Company, its business, or its employees, officers, directors or stockholders.
The form of the general release will be provided to the Executive not later than
five (5) days following the date of Executive’s Qualifying Termination.

(e)        Exclusive Remedy; Other Arrangements. Except as otherwise expressly
required by law (e.g., COBRA) or as specifically provided herein, all of
Executive’s rights to





4

--------------------------------------------------------------------------------

 



salary, severance, benefits, bonuses and other amounts (if any) accruing after
the termination of Executive’s employment for any reason shall cease upon such
termination. In addition, the severance payments provided for in Section 2(a)
and Section 2(b) above are intended to be paid in lieu of any severance payments
Executive may otherwise be entitled to receive under any other plan, program,
policy, contract or agreement with the Company or any of its Affiliates,
including for the avoidance of doubt, any employment agreement or offer letter
(collectively, “Other Arrangements”). Therefore, in the event Executive becomes
entitled to receive the severance payments and benefits provided under Section
2(a) or Section 2(b), Executive shall receive the amounts provided under that
Section of this Agreement and shall not be entitled to receive any severance
payments or severance benefits pursuant to any Other Arrangements. In addition,
to the extent any Other Arrangement that was entered into prior to the date of
this Agreement provides for Executive to receive any payments or benefits upon a
termination or a resignation of employment for any reason (such agreement a
“Prior Agreement”), Executive hereby agrees that such termination pay and
benefit provisions of such Prior Agreement shall be and hereby are superseded by
this Agreement and from and after the date of this Agreement, such termination
pay and benefit provisions of the Prior Agreement shall be and are null and void
and of no further force or effect. For the avoidance of doubt, except as may
otherwise be agreed in writing between Executive and the Company or one of its
Affiliates after the date of this Agreement, it is intended that the other terms
and conditions of any Prior Agreement that do not provide for termination pay or
benefits, including any non-competition, non-solicitation, non- disparagement,
confidentiality, or assignment of inventions covenants and other similar
covenants contained therein, shall remain in effect in accordance with their
terms for the periods set forth in the Prior Agreement.

(f)        Parachute Payments.

(i)         Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 2(a) or Section 2(b) hereof,
being hereinafter referred to as the “Total Payments”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced (in the order provided
in Section 2(f)(ii)) to the minimum extent necessary to avoid the imposition of
the Excise Tax on the Total Payments, but only if (1) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income and employment taxes on such reduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (2) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income and
employment taxes on such Total Payments and the amount of the Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

(ii)        The Total Payments shall be reduced in the following
order: (1) reduction on a pro-rata basis of any cash
severance payments that are exempt from Section 409A of the Code, (2) reduction
on a pro-rata basis of any non-cash severance payments





5

--------------------------------------------------------------------------------

 



or benefits that are exempt from Section 409A of the Code, (3) reduction on a
pro-rata basis of any other payments or benefits that are exempt from Section
409A of the Code and (4) reduction of any payments or benefits otherwise payable
to Executive on a pro-rata basis or such other manner that complies with Section
409A of the Code; provided, in the case of clauses (2), (3) and (4), that
reduction of any payments attributable to the acceleration of vesting of Company
equity awards shall be first applied to Company equity awards that would
otherwise vest last in time.

(iii)      All determinations regarding the application of this Section 2(f)
shall be made by an accounting firm or consulting group with experience in
performing calculations regarding the applicability of Section 280G of the Code
and the Excise Tax selected by the Company (the “Independent Advisors”). For
purposes of determinations, no portion of the Total Payments shall be taken into
account which, in the opinion of the Independent Advisors, (1)
does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of the
Code) or (2) constitutes reasonable compensation for services actually rendered,
within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation. The costs of
obtaining such determination and all related fees and expenses (including
related fees and expenses incurred in any later audit) shall be borne by the
Company.

(iv)       In the event it is later determined that a greater reduction in the
Total Payments should have been made
to implement the objective and intent of this Section 2(f), the excess amount
shall be returned immediately by Executive to the Company.

(g)        Withholding. All compensation and benefits to Executive hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.

3.         Condition to Severance Obligations. The Company shall be entitled to
cease all severance payments and benefits to Executive in the event of
Executive’s breach of Sections 4 or 5, or any of the provisions of the
Confidentiality Agreement or of any other non-competition, non-solicitation,
non-disparagement, confidentiality, or assignment of inventions covenants
contained in any other agreement between Executive and the Company, which other
covenants are hereby incorporated by reference into this Agreement.

4.         Restrictive Covenants.

(a)        Non-Solicitation and Non-Competition.

(i)         Non-Solicitation. Executive agrees that, for a
period  of  12  months from and after any termination of Executive’s employment
with the Company, voluntary or involuntary, for any reason or no reason (the
“Non-Compete Period”), Executive shall not (directly or indirectly, on behalf of
Executive or any third party) (a) solicit, induce, recruit or encourage, or take
any other action which is intended to induce or encourage or facilitate or has
the effect of inducing or encouraging any of the Company’s employees to leave
their employment with the Company or otherwise facilitates the hiring of any
such employees by any





6

--------------------------------------------------------------------------------

 



person outside the Company; or (b) solicit, interfere with, disrupt or attempt
to disrupt any past, present or prospective relationship, contractual or
otherwise, between the Company and any of its actual or prospective customers,
suppliers, employees or stockholders, within the Geographic Area (as defined
below), other than on behalf of the Company or any of its subsidiaries, directly
or indirectly, without the prior written consent of the Company.

(ii)        Non-Competition. In addition, during the Non-Compete Period,
Executive shall not, directly or indirectly, (a) engage in (whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise), (b) have any ownership interest in
(except for passive ownership of one percent (1%) or less of any entity whose
securities have been registered under the Securities Act of 1933, as
amended,  or Section 12 of the Securities Exchange Act of 1934), or (c)
participate in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business, that engages or participates in a
“competing business purpose.” The term “competing business purpose” shall mean
the Company’s business, including without limitation telephone and internet
based physician consultation, as conducted or planned to be conducted by the
Company at any time during the course of Executive’s employment with the Company
(including without limitation products and services under development as of the
date of termination).

(iii)      “Geographic Area” means any city, county or state, or any similar
subdivision thereof, in each of the United States of America.

(iv)       Separate Covenants. The covenants contained in Section 4(a)(i) and
4(a)(ii) shall be construed as a series of separate covenants, one for each
city, county, state, or any similar subdivision in any Geographic Area and are
in addition to (and not in lieu of) and may be enforced separately from, any
prior non-compete, non-solicitation or other similar restrictive covenant or
agreement between the Company, it affiliates or subsidiaries and Executive.
These covenants shall also be construed as a series of separate and successive
covenants, one for each month of the Non-Compete Period. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenants contained in Section 4(a)(i) and 4(a)(ii) above. If, in any judicial
or arbitral proceeding, a court or arbitrator refuses to enforce any of such
separate covenants (or any part thereof), then such unenforceable covenant (or
such part) shall be eliminated from this Agreement to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced. In
the event that the provisions of Section 4(a)(i) and 4(a)(ii) above are deemed
to exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that
the applicable court or arbitrator does not exercise the power granted to it in
the prior sentence, Executive and the Company agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term. The existence or assertion of
any claim by Executive against the Company, whether based on this Agreement or
otherwise, shall not operate as a defense to the Company’s enforcement of the
promises and covenants in the Confidentiality Agreement and this Section 4. An
alleged or actual breach of the Agreement by the Company will not be a defense
to enforcement of any such promise or covenant in this Section 4 or the
Confidentiality Agreement.





7

--------------------------------------------------------------------------------

 



(v)        Acknowledgements. Executive acknowledges that the nature of the
Company’s business is such that if Executive were to become employed by, or
substantially involved in, the business of a competitor of the Company within
the Non-Compete Period, it will be difficult for Executive not to rely on or use
the Company’s trade secrets and confidential information. Therefore, Executive
has agreed to enter into this Agreement to reduce the likelihood of disclosure
of the Company’s trade secrets and confidential information. Executive therefore
acknowledges and agrees that the promises in Section 4(a) are ancillary to an
otherwise enforceable agreement contained in this Agreement and the
Confidentiality Agreement. Executive also acknowledges that the limitations of
time, geography, and scope of activity agreed to above are reasonable because,
among other things: (a) the Company is engaged in a highly competitive industry;
(b) Executive will have continued and unique access to the trade secrets and
know-how of the Company, including without limitation the plans and strategy
(and in particular the competitive strategy) of the Company; (c) Executive is
receiving significant severance payments and benefits in connection with
Executive’s termination of employment; (d) these non-competition and
non-solicitation agreements will not impose an undue hardship on Executive, and
Executive acknowledges that Executive will be able to obtain suitable and
satisfactory employment in Executive’s chosen profession without violation of
these covenants; and (e) these covenants provide no more protection than is
reasonable and necessary to protect the trade secrets, confidential information,
customer contacts and relationships, and goodwill of the Company.

(vi)       Resignation on Termination. On termination of Executive’s employment,
Executive shall immediately (and with contemporaneous effect) resign any
directorships, offices or other positions that Executive may hold in the Company
or any of its affiliates, unless otherwise requested by the Board.

(vii)      Tolling of Non-Compete Period.  The Non-Compete Period will not
include any period(s) of violation of such promises in this Section 4 or the
Confidentiality Agreement, it being understood that the extension of time
provided in this Section 4 may not exceed two (2) years.

5.         Non-disparagement. Upon termination of employment by the Company or
resignation of employment by Executive for any reason, Executive shall not,
directly, or through any other person or entity, make any public or private
statements that are disparaging of the Company, its business or its employees,
officers, directors, or stockholders; and the Company shall not, directly or
through any other person or entity, make any public or private statements that
are disparaging of Executive.

6.         Agreement to Arbitrate. Any controversy, claim or dispute arising out
of or relating to this Agreement, shall be settled solely and exclusively by
binding arbitration in the borough of Manhattan, City of New York, New York or
any subsequent location where the principal offices of the Company are located.
Such arbitration shall be conducted in accordance with the then prevailing JAMS
Streamlined Arbitration Rules & Procedures, with the following exceptions if in
conflict: (a) one arbitrator shall be chosen by JAMS; (b) each party to the
arbitration will pay its pro rata share of the expenses and fees of the
arbitrator, unless otherwise required to enforce this Section 6; and (c)
arbitration may proceed in the absence of any party if written notice (pursuant
to the JAMS’ rules and regulations) of the proceedings has been given to





8

--------------------------------------------------------------------------------

 



such party. Each party shall bear its own attorneys’ fees and expenses.  The
parties agree to abide by all decisions and awards rendered in such proceedings.
Such decisions and awards rendered by the arbitrator shall be final and
conclusive. All such controversies, claims  or disputes shall be settled in this
manner in lieu of any action at law or equity; provided, however, that nothing
in this Section shall be construed as precluding the bringing of an action in a
court of competent jurisdiction to enforce the Confidentiality Agreement or any
other non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants or other intellectual property related
covenants contained in any other agreement  between Executive and the Company.

7.         At-Will Employment Relationship. Executive’s employment with the
Company is at-will and not for any specified period and may be terminated at any
time, with or without Cause or advance notice, by either Executive or the
Company. Any change to the at-will employment relationship must be by specific,
written agreement signed by Executive and an authorized representative of the
Company. Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter this at-will relationship.

8.         General Provisions.

(a)        Successors and Assigns. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company or to any of its
Affiliates. The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company to assume this Agreement. Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

(b)        Severability. In the event any provision of this Agreement is found
to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

(c)        Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and, therefore, the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement. Either party’s
failure to enforce any provision of this Agreement shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Agreement.





9

--------------------------------------------------------------------------------

 



(d)        Governing Law and Venue. This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of New
York applicable to contracts made and to be performed wholly therein, and
without regard to the conflicts of laws principles that would result in the
application of the laws of another jurisdiction. Any suit brought hereon shall
be brought in the state or federal courts sitting in the borough of Manhattan,
City of New York, New York, the parties hereby waiving any claim or defense that
such forum is not convenient or proper. Each party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by New York law.

(e)        Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to Executive at the most recent address for
Executive set forth in the Company’s personnel files and to the Company at its
principal place of business, or such other address as either party may specify
in writing.

(f)        Survival. Sections 2 (“Severance”), 3 (“Condition to Severance
Obligations”), 4 (“Restrictive Covenants”), 5 (“Non-disparagement”), 6
(“Agreement to Arbitrate”) and 8 (“General Provisions”) of this Agreement shall
survive termination of Executive’s employment with the Company.

(g)        Entire Agreement. This Agreement and any covenants and agreements
incorporated herein by reference as set forth in Section 3 together constitute
the entire agreement between the parties in respect of the subject matter
contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, provided, however, that for the avoidance of doubt, all Other Arrangements
(as such Other Arrangements may be amended, modified or terminated from time to
time) shall remain in effect in accordance with their terms, subject to Section
2(e) hereof. This Agreement may be amended or modified only with the written
consent of Executive and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

(h)        Code Section 409A.

(i)         The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

(ii)        Notwithstanding anything in this Agreement to the contrary, any
compensation or benefits payable under this Agreement upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
shall not be paid, or, in the case of





10

--------------------------------------------------------------------------------

 



installments, shall not commence payment, until the 60th day following
Executive’s Separation from Service (the “First Payment Date”). Any installment
payments that would have been made to Executive during the 60 day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and the remaining
payments shall be made as provided in this Agreement.

(iii)      Notwithstanding anything in this Agreement to the contrary, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company or (ii) the  date of Executive’s death. Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

(iv)       Executive’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.

(i)         Consultation with Legal and Financial Advisors. By executing this
Agreement, Executive acknowledges that this Agreement confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged Executive to consult with Executive’s personal legal
and financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.

(j)         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[signature page follows]

 

 



11

--------------------------------------------------------------------------------

 



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

TELADOC, INC.

 

 

 

 

 

By:

Picture 2 [tdoc20190331ex101854c5f001.jpg]

 

Name:  Adam Vandervoort

 

Title: Chief Legal Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Picture 1 [tdoc20190331ex101854c5f002.jpg]

 

Ms. Stephany Verstraete

 

 

--------------------------------------------------------------------------------